


110 HRES 739 IH: Honoring Albert Arnold Gore, Jr., and the

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 739
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. Cooper submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring Albert Arnold Gore, Jr., and the
		  Intergovernmental Panel on Climate Change, Winners of the 2007 Nobel Peace
		  Prize.
	
	
		Whereas Albert Arnold Gore, Jr., has been a student of the
			 global climate change phenomenon for more than 40 years, dating back to
			 undergraduate studies with Professor Roger Revelle;
		Whereas, in 1982, as a U.S. Congressman from Tennessee,
			 Gore held the first Congressional hearings on global warming;
		Whereas Gore continued to lead the fight for responsible
			 environmental policies as a U.S. Senator, writing the best-selling book Earth
			 in the Balance;
		Whereas, in 1992, Gore was elected forty-fifth vice
			 president of the United States, a position he used to bring new awareness to
			 environmental protection, focusing on the reduction of fossil fuel consumption
			 and greenhouse gas emissions;
		Whereas, throughout the 1990s, Gore continued his
			 environmental leadership as vice president, developing a youth education
			 program and negotiating the Kyoto Protocol;
		Whereas, in recent years, Gore has renewed and
			 strengthened his call for urgent action on global warming, launching an
			 investment fund and touring the world to present his slide show;
		Whereas Gore participated in the film An Inconvenient
			 Truth, which set box-office records, won numerous awards and accolades,
			 including the 2006 Academy Award for Best Documentary Feature, produced a
			 best-selling companion book and generated new levels of public awareness about
			 global warming;
		Whereas, in 2007, Gore has continued to pioneer
			 initiatives to fight global warming, including the Virgin Earth Challenge and a
			 series of Live Earth concerts around the world;
		Whereas the Intergovernmental Panel on Climate Change
			 (IPCC) was established by the World Meteorological Organization and the United
			 Nations Environmental Program in 1988 with a mission of understanding and
			 assessing human-induced climate change;
		Whereas the IPCC is made up of thousands of scientists and
			 officials from around the world, working in concert to gain new insights into
			 global climate change, and is chaired by Rajendra Kumar Pachauri of
			 India;
		Whereas the IPCC develops the scientific consensus
			 necessary for humankind to address the challenges set forth by this crisis;
			 and
		Whereas, on October 12, 2007, the Norwegian Nobel
			 Committee awarded the 2007 Nobel Peace Prize to Albert Arnold Gore, Jr., and
			 the Intergovernmental Panel on Climate Change “for their efforts to build up
			 and disseminate greater knowledge about man-made climate change, and to lay the
			 foundations for the measures that are needed to counteract such change,”: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives hereby honors Albert Arnold Gore, Jr., and the
			 Intergovernmental Panel on Climate Change, 2007, recipients of the Nobel Peace
			 Prize, for their longstanding leadership in confronting global climate change;
			 the United States House of Representatives affirms that human-induced climate
			 change is an urgent problem that must be confronted by all people of the world;
			 and the United States House of Representatives accepts as its own challenge and
			 calls upon citizens of the United States to find ways to reduce the emission of
			 greenhouse gases that contribute to changing of Earth’s climate, the peace,
			 security and prosperity of this Nation and world demanding it.
		
